
	

114 HRES 36 IH: Honoring the 22 years of mentoring, guidance, and educational assistance provided by the 5000 Role Models of Excellence Project and recognizing its positive impact on the lives of at-risk boys and men of color. 
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 36
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Ms. Wilson of Florida submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Honoring the 22 years of mentoring, guidance, and educational assistance provided by the 5000 Role
			 Models of Excellence Project and recognizing its positive impact on the
			 lives of at-risk boys and men of color. 
	
 Whereas, the 5000 Role Models of Excellence Project will celebrate its 22nd Annual Dr. Martin Luther King, Jr. Unity Scholarship Breakfast on Monday, January 19, 2015;Whereas, the 5000 Role Models of Excellence Project, an in-school dropout prevention/mentoring program for at-risk minority boys ages 9–19, was created to boost the self-image, social skills, and academic performance of young minority boys and men by motivating them to interact with successful males in their communities;Whereas, in 1993, as a member of the Miami-Dade County School Board, Congresswoman Frederica S. Wilson founded the 500 African American Male Role Models of Excellence program;Whereas, in 1994, the 500 African American Male Role Models of Excellence program’s name was changed to the 5000 Role Models of Excellence Project as a response to increased enrollment of mentors and students;Whereas, the 5000 Role Models of Excellence Project believes the entire community must be involved in the process of changing the direction of our youth;Whereas, the vision of the 5000 Role Models of Excellence Project is that each minority male student graduate from high school, go to college, vocational school, or the military, and be positioned to become a contributing and self-sustaining member of society;Whereas, the goals of the 5000 Role Models of Excellence Project are to place at-risk boys in supportive relationships with positive and successful men in the community who they can emulate, educate program participants about the consequences of succumbing to societal pitfalls and expose them to alternatives to self-destructive behaviors, and provide a program infrastructure that will empower adult community Role Models to assume responsibility for preparing young men to effectively deal with the challenges and struggles that threaten their success;Whereas, mentors meet with students at least once per week in-school for two hours during the school year, and at least three to four times per year for an extracurricular activity on weekends or during the summer;Whereas, the 5000 Role Models of Excellence Project consists of 26 components including alcohol, tobacco, and other drug awareness Fridays, employment opportunities, and African-American history and culture;Whereas, the 5000 Role Models of Excellence Project allows at-risk youth to take part in tours of colleges, courtrooms, hospitals, and prisons, as well as seminars on anger management, relations with law enforcement, respect for the law, respect for women, and violence prevention;Whereas, teachers have reported a drastic reduction in the number of students with disciplinary problems and over 95 percent of the students who begin the program graduate without further violations of student conduct codes or the law;Whereas, the 5000 Role Models of Excellence Project is funded through generous donations from individuals, corporations, local colleges, hospitals, and civic and social agencies;Whereas, in April 1997, the 5000 Role Models of Excellence Project played a major role in the formation of America’s Promise Alliance born from the Presidents’ Summit for America’s Future held in Philadelphia;Whereas, the 5000 Role Models of Excellence Project was featured in the article titled A Program That Works, by syndicated columnist Leonard Pitts, Jr., as part of a series on successful programs that work for African-American youth;Whereas, the list of prominent Americans involved with the 5000 Role Models of Excellence Project is comprised of leading figures in politics, literature, space exploration, and entertainment, including Presidents Barack Obama, Bill Clinton, George W. Bush, Jimmy Carter, and Gerald Ford; Vice President Al Gore; Secretary of State Hillary Clinton; Gen. Colin Powell; Governor Jeb Bush; Lt. Governor Buddy McKay; Senators Bob Graham and Bill Nelson; actors Danny Glover, Malik Yoba, Kerry Washington, Charles Roc Dutton, Tommy Ford, Christopher Play Martin, and JoMarie Payton-Noble; media personalities Tom Joyner, Tavis Smiley, Bill O’Reilly, and Montel Williams; musicians Harry Belafonte and Bobby Jones; astronauts Winston Scott and Charles Bolden; authors Jawanza Kunjufu, Leonard Pitts, Nathan McCall, Dr. Leah Tutu, Maya Angelou, James McBride, Dr. Randall Pinkett, and Dr. Alvin Poussaint; athletes Lester Jean, Udonis Haslem, Alonzo Mourning, Shaquille O’Neal, Billy Thompson, Irvin Thomas, Isiah Thomas, Oronde Gadsden, Keith Jackson, Jim Brown, and Tiger Woods; and activists the Rev. Al Sharpton, Martin Luther King, III, and the Rev. Jesse Jackson;Whereas, the 5000 Role Models of Excellence Project serves over 8,000 students in 101 schools through the efforts of over 6,000 volunteers within Miami-Dade County Public Schools;Whereas, over $10 million in college scholarships have been awarded to students successfully completing the program; andWhereas, the 5000 Role Models of Excellence Project has received numerous accolades, including the Miami-Dade County Public Schools—National Mentoring Month Service Award (2014), Incorporated Southern Area Services Youth Award (2013), A Program That Works (2013), the Theodore R. Gibson Memorial Fund, Inc. Dedication to Service Award (2012), the National Medical Association’s Scroll of Merit Award (2008), Florida’s First Union Kids Count Award (1998), Florida’s Promise to Youth Award (1998), M–DCPS School Board’s Magna National Award (1998), Florida’s Promise to Youth Award (1998), the President’s Summit for America’s Future Teaching Example for the Nation (1997), The Bold and Blood Award Pennsylvania Legislature (1995); in addition to being recognized by The Links, Inc., the National Conference of Black Mayors, the National Association of Black Journalists, and the Miami-Dade County—Office of the Mayor for extraordinary service to the community and to the youth: Now, therefore, be it
 That the U.S. House of Representatives— (1)honors the 5000 Role Models of Excellence Project on its 22 years of making a difference in the lives of at-risk minority boys and men;(2)recognizes and commends Congresswoman Frederica S. Wilson for founding an organization devoted to improving the self-image, social skills, and academic performance of young minority boys and men;(3)applauds the mentors for dedicating their time and efforts to enriching the lives of the students who participate in the program; and(4)celebrates the young minority boys and men who have graduated successfully from the program and have gone on to become productive members of society.
